                                      UNITED STATES DISTRICT COURT
                                    SOUTHERN.DISTRICT OF CALIFORNIA

  UNITED STATES OF AMERICA,
                                                                       Case No. l 9CR4572-WQH

                                                 Plaintiff,
                             vs.

 MIKAYLA PFEFFERKORN (2)

                                              Defendant.                                     DEC O3 2019
                                                                                  • CLER!< V ,, :\:• ~,:,!CT COURT
                                                                                 SOlJTHERr, Lm; fi-d\.. i Ur' CALIFORNIA
                                                                                 BY                           DEPUTY
.IT APPEARING that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has
 •     granted the motion of the Government for dismissal of this case, without prejud}ce; or

 •     the Court has dismissed the case for unnecessary delay; or

       the Court has granted the motion of the Government for dismissal, without prejudice; or

 •     the Court has granted the motion of the defendant for a judgment of acquittal; or

 D     ajury has been waived, and the Court has found the defendant not guilty; or

 D     the jury has returned its verdict, finding the defendant not guilty;

 IZl   of the offense(s) as charged in the Information:
       8:1324(a)(l)(A)(ii), (v)(II) - Transportat ion of Certain Aliens and Aiding and Abetting




Dated:     12/3/2019

                                                               United States Magistrate Judge
